                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIK ESTAVILLO,                                   Case No. 19-cv-01025-SVK
                                   8                    Plaintiff,                         REPORT AND RECOMMENDATION
                                                                                           TO DIMISS PLAINTIFF’S
                                   9             v.                                        COMPLAINT PURSUANT TO
                                                                                           28 U.S.C. § 1915
                                  10     BEHAVIOUR INTERACTIVE, et al.,
                                                                                           Re: Dkt. Nos. 7, 8
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is pro se plaintiff Erik Estavillo’s amended complaint (“Amended
                                  14   Complaint”). ECF 8. Plaintiff filed his original complaint (“Complaint”) (ECF 1) and a motion
                                  15   for leave to proceed in forma pauperis (“IFP”) (ECF 2) on February 25, 2019. Plaintiff’s original
                                  16   Complaint sets forth various grievances and changes that Plaintiff demanded Defendants Epic
                                  17   Games, Behaviour Interactive and Starbreeze Studios make to their video games: Fortnite and
                                  18   Dead by Daylight. See ECF 1. Pursuant to 28 U.S.C. § 1915, the Court denied Plaintiff’s IFP
                                  19   application without prejudice and conducted an initial screening review of Plaintiff’s Complaint.
                                  20   ECF 5. The Court found that the Complaint failed to establish federal subject matter jurisdiction
                                  21   or state a claim upon which relief may be granted. Id. at 2–4. As a result, the Court instructed
                                  22   Plaintiff to submit an amended IFP application and an amended complaint. Id. at 4.
                                  23          In response to the Court’s order, Plaintiff filed an amended IFP application (ECF 7) and
                                  24   his Amended Complaint (ECF 8). Plaintiff’s Amended Complaint abandons his claims against
                                  25   Defendants Epic Games and Starbreeze Studios and instead seeks relief against Defendants
                                  26   Behavior Interactive and Value Corporation under California law and the Americans with
                                  27   Disabilities Act (“ADA”). See ECF 8. On April 11, 2019, the Court issued its second screening
                                  28   order under 28 U.S.C. § 1915, granting Plaintiff’s amended IFP application but concluding that
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 2 of 8




                                   1   Plaintiff’s Amended Complaint fails to establish a basis for federal subject matter jurisdiction.

                                   2   ECF 11 at 2–8. The Court ordered Plaintiff to amend his Amended Complaint by May 13, 2019.

                                   3   Id. at 8. To date, Plaintiff has not filed a second amended complaint.

                                   4           Plaintiff has not consented to the jurisdiction of a Magistrate Judge. Likewise, Defendant

                                   5   has not been served and therefore has not yet made an election regarding the jurisdiction of a

                                   6   Magistrate Judge. Accordingly, the Court ORDERS the Clerk of the Court to reassign this case to

                                   7   a District Judge. See Williams v. King, 875 F.3d 500, 503–04 (9th Cir. 2017).

                                   8           For the reasons stated below, the Court RECOMMENDS DISMISSAL of Plaintiff’s

                                   9   Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2) WITH PREJUDICE.

                                  10      I.      BACKGROUND

                                  11           On February 25, 2019, Plaintiff filed his original IFP application and Complaint. ECF 1;

                                  12   ECF 2. The Court denied his IFP application without prejudice based on Plaintiff’s failure to state
Northern District of California
 United States District Court




                                  13   the amount that he receives from Federal or State welfare payments, Social Security or other

                                  14   government sources. ECF 5 at 2. The Court also conducted an initial screening review of

                                  15   Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915 and found that the Complaint failed to

                                  16   establish federal subject matter jurisdiction or state a claim upon which relief may be granted. Id.

                                  17   at 2– 4. In particular, the Court found that Plaintiff’s list of grievances and suggested changes to

                                  18   Defendants’ video games failed to identify any federal or state law which entitles him to relief

                                  19   from the Court. Id. The Court thus instructed Plaintiff to submit an amended IFP application and

                                  20   an amended complaint.

                                  21           Plaintiff filed his Amended IFP Application and Amended Complaint on March 26, 2019.

                                  22   ECF 7; ECF 8. Plaintiff’s Amended Complaint differs significantly from his original Complaint.

                                  23   See ECF 8. Plaintiff no longer alleges claims against Defendants Epic Games and Starbreeze

                                  24   Studios. Id. Instead, Plaintiff’s Amended Complaint seeks relief from Defendants Behavior

                                  25   Interactive and Value Corporation (“Defendants”) based on two claims. The first claim alleges

                                  26   that Defendants violated California Civil Code § 1723 by failing to state on the front page of the

                                  27   website for their digital-video-gaming store, Steam, that no returns or refunds are available for

                                  28   banned video gamers. Id. at 5. The second claim alleges that the Defendants violated the ADA by
                                                                                         2
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 3 of 8




                                   1   not updating their websites and end user license agreements “to meet the needs of Americans with

                                   2   Mental Disabilities,” who need to have “important facts about refunds, returns, and other

                                   3   important information . . . explicitly explained to them.” Id. Plaintiff requests compensatory

                                   4   damages and a total of $15 million in punitive damages. Id. at 7.

                                   5       II.      PLAINTIFF’S AMENDED COMPLAINT

                                   6             A. Screening under § 1915(e)(2)

                                   7             District courts must screen civil actions filed in forma pauperis to ensure that the complaint

                                   8   states a claim, is not frivolous and does not seek monetary relief against a defendant who is

                                   9   immune from such relief. 28 U.S.C. § 1915(e)(2); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th

                                  10   Cir. 2000) (en banc). A “frivolous” complaint “lacks an arguable basis either in law or in fact.”

                                  11   Neitzke v. Williams, 490 U.S. 319, 324 (1989). The Ninth Circuit has noted that

                                  12   § 1915(e)(2)(B)(ii) parallels the language of Federal Rule of Civil Procedure 12(b)(6). Barren v.
Northern District of California
 United States District Court




                                  13   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). Indeed, both Rule 12(b)(6) and § 1915(e)(2)(B)

                                  14   require a district court to dismiss a complaint that fails to state a claim upon which relief can be

                                  15   granted.

                                  16             A plaintiff’s “complaint must contain sufficient factual matter, accepted as true, to ‘state a

                                  17   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

                                  18   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Pursuant to a § 1915 review, “[d]ismissal

                                  19   is proper only if it is clear that the plaintiff cannot prove any set of facts in support of the claim

                                  20   that would entitle him to relief.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (citations

                                  21   omitted). In its review, the Court liberally construes pro se pleadings. Wilhelm v. Rotman, 680

                                  22   F.3d 1113, 1121 (9th Cir. 2012).

                                  23             A lack of subject matter jurisdiction may support finding that a complaint is frivolous. See

                                  24   Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir. 1987). The Court similarly has a continuing duty to

                                  25   determine whether it has subject matter jurisdiction. Fed. R. Civ. Proc. 12(h)(3). Federal question

                                  26   jurisdiction under 28 U.S.C. § 1331 and diversity jurisdiction under 28 U.S.C. § 1332 are the two

                                  27   most common forms of federal subject matter jurisdiction. Federal question jurisdiction exists

                                  28   over actions “arising under the Constitution, laws, or treaties of the United States.”
                                                                                            3
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 4 of 8




                                   1   28 U.S.C. § 1331. The well-pleaded complaint rule governs whether a complaint establishes

                                   2   federal question jurisdiction and “provides that federal jurisdiction exists only when a federal

                                   3   question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.

                                   4   Williams, 482 U.S. 386, 392 (1987) (citation omitted). Diversity jurisdiction requires that all

                                   5   plaintiffs be of diverse citizenship from all defendants, and that the amount in controversy exceeds

                                   6   $75,000. 28 U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545 U.S. 546, 553–54

                                   7   (2005).

                                   8             B. Federal Subject Matter Jurisdiction

                                   9             Plaintiff’s Amended Complaint fails to establish that the Court possesses subject matter

                                  10   jurisdiction over this dispute. Federal courts are courts of limited jurisdiction, and as the party

                                  11   seeking to invoke federal court jurisdiction, Plaintiff has the burden of establishing that federal

                                  12   subject matter jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Plaintiff’s
Northern District of California
 United States District Court




                                  13   Amended Complaints fails to present either a viable federal cause of action or provide allegations

                                  14   that satisfy diversity jurisdiction’s amount in controversy requirement.

                                  15                    1. Federal Question Jurisdiction

                                  16             Plaintiff’s Amended Complaint fails to state a viable claim under federal law and thus fails

                                  17   to establish federal question jurisdiction. See Empire Healthcare Assur., Inc. v. McVeigh, 547

                                  18   U.S. 677, 689–90 (2006) (noting that a case “arises under” federal law if a “well-pleaded

                                  19   complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

                                  20   to relief necessarily depends on resolution of a substantial question of federal law”) (citations

                                  21   omitted). Plaintiff pleads one federal claim under the ADA, alleging that Defendants

                                  22   discriminated against individuals with mental disabilities such as Plaintiff by concealing important

                                  23   information regarding returns and refunds. ECF 8 at 5–6.

                                  24             Title III of the ADA provides that “[n]o individual shall be discriminated against on the

                                  25   basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

                                  26   advantages, or accommodations of any place of public accommodation.” 42 U.S.C. § 12182(a).

                                  27   Plaintiff points to a federal district court decision from Florida to support his allegations that a

                                  28   website may be held liable as public accommodation. ECF 8 at 5–6 (citing Gil v. Winn Dixie
                                                                                           4
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 5 of 8




                                   1   Stores, Inc., 242 F. Supp. 3d 1315 (S.D. Fla. 2017)). There, the Court denied a motion to dismiss

                                   2   an ADA claim against a grocery chain’s website because the plaintiff “sufficiently alleged a nexus

                                   3   between [the grocery chain’s] website and its physical stores.” Winn Dixie, 242 F. Supp. 3d at

                                   4   1321. The Court did not reach the question of whether the grocer’s “website is a public

                                   5   accommodation in and of itself.” Id. However, the Ninth Circuit—the controlling law in this

                                   6   district—has recognized that a website whose “services are not connected to any ‘actual, physical

                                   7   place[]’ . . . is not subject to the ADA.” Earll v. eBay, Inc., 599 F. App’x 695, 696 (9th Cir. 2015)

                                   8   (quoting Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir.2000)).

                                   9   According to Plaintiff’s allegations, Steam is a “digital store.” ECF 8 at 5. As a result, the

                                  10   Amended Complaint lacks allegations that show Steam has a connection to an actual, physical

                                  11   place. Without that connection, Plaintiff’s “ADA claim fails as a matter of law.” Earll, 599 F.

                                  12   App’x at 696. Plaintiff thus fails to plead a viable claim under federal law, and the Amended
Northern District of California
 United States District Court




                                  13   Complaint does not establish federal question jurisdiction.

                                  14                  2. Diversity Jurisdiction

                                  15           The Amended Complaint fails to plead sufficient facts to establish diversity jurisdiction as

                                  16   well. As the Court noted in its previous order, diversity jurisdiction exists where all plaintiffs are

                                  17   of different citizenship than all defendants and the amount in controversy exceeds $75,000.

                                  18   28 U.S.C. § 1332. The Amended Complaint alleges diversity of citizenship and asserts that the

                                  19   amount in controversy exceeds $75,000. ECF 8 at 1–2. In particular, Plaintiff seeks

                                  20   compensatory damages and a total of $15 million in punitive damages. Id. at 7. The only basis

                                  21   for compensatory damages in the Amended Complaint is Plaintiff’s reference to the “nearly $500”

                                  22   that he allegedly spent in the Stream store on Defendants’ “video game via microtransactions.” Id.

                                  23   at 4.

                                  24           Courts determine the amount in controversy for jurisdictional purposes based on “the

                                  25   amount of damages or the value of the property that is the subject of the action.” Waldbewohner

                                  26   v. Taxation Dep’t, Com. of Australia, No. C 93-1729 SBA, 1993 WL 219279, at *1 (N.D. Cal.

                                  27   June 11, 1993) (citing Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 346–

                                  28   48 (1977). Although the Court accepts damages claims “made in good faith,” the Court may
                                                                                          5
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 6 of 8




                                   1   dismiss a complaint based on a failure to satisfy the amount in controversy requirement where it

                                   2   “appear[s] to a legal certainty that the claim is really for less than the jurisdictional amount.”

                                   3   St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–89 (1938); see also Crum v.

                                   4   Circus Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir. 2000). Furthermore, “Courts must

                                   5   ‘scrutinize [a] claim closely’ where ‘a claim for punitive damages makes up the bulk of the

                                   6   amount in controversy.’” Cason v. California Check Cashing Stores, No. 13-CV-03388-JCS,

                                   7   2013 WL 5609329, at *3 (N.D. Cal. Oct. 11, 2013) (citations omitted).

                                   8          The Supreme Court recognizes that the Fourteenth Amendment’s due process clause places

                                   9   limits on punitive damages. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 416

                                  10   (2003). Based on these concerns, the Court instructed courts to consider three guideposts when

                                  11   evaluating punitive damages awards:

                                  12                  (1) the degree of reprehensibility of the defendant’s misconduct; (2)
Northern District of California
 United States District Court




                                                      the disparity between the actual or potential harm suffered by the
                                  13                  plaintiff and the punitive damages award; and (3) the difference
                                                      between the punitive damages awarded by the jury and the civil
                                  14                  penalties authorized or imposed in comparable cases.
                                  15   Id. at 418 (citation omitted). Although the Court declined “to impose a bright-line ratio which a

                                  16   punitive damages award cannot exceed,” the Court noted “that, in practice, few awards exceeding

                                  17   a single-digit ratio between punitive and compensatory damages, to a significant degree, will

                                  18   satisfy due process.” Id. at 425. The California Supreme Court in turn has concluded that awards

                                  19   exceeding a single-digit ratio between punitive and compensatory damages “to a significant

                                  20   degree” are presumptively unconstitutional in California. Simon v. San Paolo U.S. Holding Co.,

                                  21   35 Cal. 4th 1159, 1182 n.7 (2005) (quoting State Farm, 538 U.S. at 425).

                                  22          Here, Plaintiff fails to provide sufficient allegations to satisfy the amount in controversy

                                  23   requirement. Plaintiff alleges that he lost the “nearly $500” that he spent in the Steam store when

                                  24   Defendants banned him. Id. at 4. California Civil Code § 1723 potentially holds Defendants

                                  25   liable for these purchases as well as the statutory remedies provided for in the Consumers Legal

                                  26   Remedies Act. Cal. Civ. Code § 1723(c). That statute, as applicable here, authorizes recovery for

                                  27   actual and punitive damages, restitution and an additional penalty of up to $5,000 where the

                                  28   consumer bringing the action “is a senior citizen or a disabled person.” Cal. Civ. Code § 1780(a),
                                                                                          6
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 7 of 8




                                   1   (b). Assuming for the purposes of this screening order that Plaintiff is successful, Plaintiff may

                                   2   recover roughly $500 in compensatory damages and $5,000 in statutory damages.

                                   3          The remainder of Plaintiff’s requested relief comes in the form of punitive damages.

                                   4   ECF 8 at 7. Given that Plaintiff’s allegations support at most $500 in compensatory damages,

                                   5   Plaintiff’s request for $15 million in punitive damages is presumptively unconstitutional. Even a

                                   6   ten to one ratio between punitive and compensatory damages would only support $5,000 in

                                   7   punitive damages against each Defendant. See Planned Parenthood of Columbia/Willamette Inc.

                                   8   v. Am. Coal. of Life Activists, 422 F.3d 949, 962 (9th Cir. 2005) (calculating damages ratios for

                                   9   constitutionality purposes “by comparing each plaintiff’s individual compensatory damages and

                                  10   punitive damages awards as to each defendant”). These punitive damages in addition to Plaintiff’s

                                  11   compensatory damages and the statutory penalty brings Plaintiff’s total to damages to $15,500.

                                  12   Such damages are still well below the $75,000 minimum amount in controversy. Further, the
Northern District of California
 United States District Court




                                  13   Amended Complaint fails to allege that Defendants engaged in sufficiently egregious conduct to

                                  14   suggest that a punitive damages award which exceeds the ten to one ratio could be constitutional.

                                  15   See Simon, 35 Cal. 4th at 1182. Accordingly, it is clear to a legal certainty that Plaintiff’s

                                  16   Amended Complaint does not meet the jurisdictional minimum to establish diversity jurisdiction.

                                  17   See Cason, 2013 WL 5609329, at *3 (dismissing a case under § 1915(e) where the complaint

                                  18   pleaded a presumptively unconstitutional amount of punitive damages and thus failed to “satisfy

                                  19   the jurisdictional minimum for diversity jurisdiction”).

                                  20          When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held

                                  21   that a district court should grant leave to amend even if no request to amend the pleading was

                                  22   made, unless it determines that the pleading could not possibly be cured by the allegation of other

                                  23   facts.” Lopez, 203 F.3d at 1130. However, the Court previously granted Plaintiff two

                                  24   opportunities to establish federal subject matter jurisdiction. ECF 5; ECF 11. And in response to

                                  25   the Court’s second screening order, Plaintiff chose not to file a second amended complaint. The

                                  26   Court thus RECOMMENDS that the District Judge dismiss Plaintiff’s Amended Complaint

                                  27   WITH PREJUDICE. See Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010)

                                  28   (holding that a court may deny leave to amend “if the plaintiff had several opportunities to amend
                                                                                          7
                                          Case 3:19-cv-01025-WHO Document 13 Filed 05/30/19 Page 8 of 8




                                   1   its complaint and repeatedly failed to cure deficiencies”).

                                   2      III.      CONCLUSION

                                   3             For the reasons stated above, the Court ORDERS the Clerk of the Court to reassign this

                                   4   case to a District Judge and RECOMMENDS DISMISSAL of Plaintiff’s Amended Complaint

                                   5   pursuant to 28 U.S.C. § 1915(e)(2) WITH PREJUDICE. Any party may serve and file

                                   6   objections to this recommendation within fourteen days after being served. Fed. R. Civ. P. 72;

                                   7   Civil Local Rule 72.

                                   8             Finally, the Court reminds Plaintiff that the Federal Pro Se Program at the San Jose

                                   9   Courthouse provides free information and limited-scope legal advice to pro se litigants in federal

                                  10   civil cases. The Federal Pro Se Program is available by appointment and on a drop-in basis. The

                                  11   Federal Pro Se Program is available at Room 2070 in the United States Courthouse in San Jose

                                  12   (Monday to Thursday 9:00 am–4:00 pm, on Friday by appointment only), or by calling (408) 297-
Northern District of California
 United States District Court




                                  13   1480. Parties may make appointments by contacting the program’s staff attorney, Mr. Kevin

                                  14   Knestrick, at (408) 297-1480 or kknestrick@asianlawalliance.org. In addition, the Court offers a

                                  15   pro se handbook free of charge; a copy may be obtained from the Clerk’s office or downloaded

                                  16   from http://cand.uscourts.gov/prosehandbook.

                                  17             SO RECOMMENDED.

                                  18
                                  19   Dated: May 30, 2019

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          8
